Order Sustaining certiorari order and annulling the determination of the board of standards
*872and appeals reversed upon the law and the facts, with costs, certiorari proceeding dismissed, and the determination reinstated and confirmed. The respondent has not shown his inability to comply with the regulations of the department of health within his present building, or by improvements costing not more than fifty por cent of the value of the existing structure presently used for a non-conforming use, and, therefore, he does not come within the provisions of section 21 of the Building Zone Resolution. Moreover, the apparent purpose of the application to reconstruct the building is to perpetuate a non-conforming use in a business district, to wit, a poultry slaughter house, and thus defeat the fundamental principle of zoning. Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ., concur.